Citation Nr: 1516349	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  09-36 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009. 

2.  Entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, after September 24, 2009.

3.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1. 

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1.
 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to June 1986, and he subsequently served in the U.S. Army National Guard of Tennessee.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida, and Nashville, Tennessee.  The Agency of Original Jurisdiction (AOJ) over the current appeal is the VA Regional Office (RO) in Nashville, Tennessee.

This appeal was previously before the Board in January 2011, February 2012, and September 2014, at which time it was remanded for additional development.  

The Veteran provided testimony at a videoconference hearing in October 2010 on the appellate issues except for the right hip, and the transcript of the hearing has been associated with the claims file.  However, the Veterans Law Judge who conducted the October 2010 hearing is no longer employed by the Board.  Therefore, the Veteran was offered another opportunity for a Board hearing, and he elected to participate in a video-conference hearing, which was conducted in December 2014 before the undersigned.  A copy of the December 2014 hearing transcript, which also addressed the right hip issue, has been associated with the claims file.  Pursuant to the December 2014 hearing, the record was held open for 90 days to allow for the submission of additional evidence (see Board Hearing Transcript at p. 7-8), but no additional evidence has been received to date.

With respect to the right hip issue listed on appeal, the Board acknowledges that in January 2011 and February 2012, the Board remanded this issue for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet.App. 238, 240-41 (1999).  However, it was subsequently determined that a statement of the case had, in fact, been properly issued with respect to this issue in June 2010.  See September 2014 Board Remand.  Although it does not appear that a timely substantive appeal was received after the June 2010 statement of the case was issued, the September 2014 Board Remand nonetheless continued to list this issue on the cover page and further explained that "the Board finds that the Veteran will not be prejudiced by appellate consideration of the issue [of entitlement to service connection for a right hip disorder], subsequent to a hearing on the matter, without an additional, redundant SOC being issued."  See September 2014 Board Remand, p. 3.  Thus, the Veteran and his representative were led to believe that entitlement to service connection for a right hip disorder remained in appellate status.  As a result, testimony on this issue was solicited during the December 2014 Board hearing.  As VA has taken actions to indicate to the Veteran and his representative that the right hip disorder was on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that failing to file a substantive appeal within 60 days of receipt of an statement of a case is not a jurisdictional bar to prosecuting an appeal and that VA may, through its actions, waive the timeliness issue); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issues of entitlement to service connection for a bilateral knee disorder and right hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

After the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the issues of entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009, and entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, after September 24, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the issue of entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, after September 24, 2009, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. Id.

In the present case, at the December 2014 Board hearing, the Veteran submitted oral testimony confirming his desire to withdraw from appeal the issues of entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009, and entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, after September 24, 2009.  See Board Hearing Transcript at p. 2-3.  The withdrawal of the appeal was later transcribed into a written document and associated with the claims file.  Thus, this matter was properly withdrawn from appeal.

The Veteran has withdrawn his appeal of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009, and entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, after September 24, 2009, and they are hereby dismissed.


ORDER

The appeal for the issue of entitlement to a disability rating in excess of 10 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, prior to September 24, 2009, is dismissed.

The appeal for the issue of entitlement to a disability rating in excess of 20 percent for spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1, after September 24, 2009, is dismissed.


REMAND

After a careful review of the claims file, the Board determines that a remand is necessary for additional development.  

I.  Issuance of a Supplemental Statement of the Case

The Veteran was last provided with a statement of the case on the right hip in June 2010, more than four years ago, and the most recent supplemental statement of the case addressing the bilateral knees was issued in August 2011.  However, VA has since obtained relevant documents that are not subject to a waiver of agency of original jurisdiction review.  See e.g., VA treatment records downloaded to Virtual VA in September 2014.  This information, which was received prior to certification of the appeal to the Board and is relevant to the issues on appeal (for example, a January 2012 VA treatment record noted positive straight leg raise testing bilaterally, June 2013 VA treatment records addressed complaints of left and right knee pain, and a recent August 2014 VA examination of the spine was obtained), necessitates remand for the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.37(a), 19.31(b) (2014) (discussing when an agency of original jurisdiction will furnish the appellant and his or her representative a supplemental statement of the case)).

II.  Adequate VA Examinations and Opinions 

In this case, the Veteran received Parachute Badges both during active duty service and during his service with the U.S. Army National Guard of Tennessee.  See DD Form 214 (noting receipt of a "Parachute Badge); and NGB Form 22 (also noting receipt of "PRCHT-BAD" as part of the decorations, medals, badges, commendations, citations, and ribbons "awarded this period").  The Board notes that he is service-connected for a low back disorder as a result of a positive VA opinion that related his back disability to trauma sustained as a result of jumping out of planes in the military.  

Although the Veteran was provided with a VA examination in July 2011 to address the nature and etiology of his claimed bilateral knee disorder, the Board finds that the opinion rendered is inadequate.  The examiner, who provided negative opinions as to both direct and secondary service connection, did not provide any rationale explaining the basis of the opinion addressing direct service connection and the purported rationale addressing secondary service connection is unclear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, a remand is necessary so that an adequate VA opinion, with accompanying rationale, can be obtained as requested by the Board in its previous July 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

With respect to the right hip disorder, as explained in the Introduction, this issue is also in appellate status.  As mentioned above, the Veteran's DD-214 indicates that he received a Parachute Badge, and he testified that he participated in jumps from aircrafts during service.  Furthermore, he submitted a statement that, at the same time he received the injury to his low back in service, he also bruised his knees and right hip and experienced continual symptoms since service for which he self-treated with over-the-counter medication.  See Board Hearing Transcript at p. 4-5.  Additionally, a July 2009 service treatment record assessed chronic low back pain/degenerative joint disease "with radiculopathy." Given the evidence of symptoms since service and assessment of radiculopathy, the Board finds that a medical opinion is necessary in order to determine the nature and etiology of the Veteran's claimed right hip disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (explaining that the inquiry of whether a disorder "may be associated" with service is a "low threshold").  Accordingly, on remand, a VA examination and opinion addressing the nature and etiology of any right hip disorder should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a new VA examination(s) regarding the nature and etiology of his claimed bilateral knee and right hip disorders.   The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.

(a) The examiner is requested to state whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that any bilateral knee and/or right hip disorder had its onset in or is otherwise etiologically related to service.  The examiner is asked to discuss the Veteran's statements that he sustained bruising to the knees and right hip as a paratrooper during his active duty service.

(b) If the answer to (a) above is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any bilateral knee and/or right hip disorder was CAUSED by the Veteran's service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1?  The examiner is asked to address the notation of radiculopathy (July 2009 VA treatment record) and positive straight leg raise testing (January 2012 VA treatment record), as well as the Veteran's statements asserting that he has pain in his knees and hip as a result of his back injury.

(c) If the answer to (b) is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any bilateral knee and/or right hip disorder was AGGRAVATED (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected spondylosis, L-5 vertebra, with degenerative disc disease at L4-5 and L5-S1?  The examiner is asked to address the notation of radiculopathy (July 2009 VA treatment record) and positive straight leg raise testing (January 2012 VA treatment record), as well as the Veteran's statements asserting that he has pain in his knees and hip as a result of his back injury.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.

2.  Thereafter, readjudicate the issues of entitlement to service connection for a bilateral knee disorder and a right hip disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  As appropriate, the supplemental statement of the case must address relevant evidence submitted since the issuance of the last June 2010 statement of the case for the right hip and since the August 2011 supplemental statement of the case for the bilateral knees.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


